PER CURIAM.
Christopher Michael Porter appeals an order of the trial court which denied his motion for post-conviction relief. We find that, with one exception, appellant’s claims were properly denied as being without merit. The exception is the contention that trial counsel failed to timely file a notice of appeal even though his client requested him to do so. This claim, if found to be true, would entitle the movant to relief. Because the motion for posteonviction relief does not contain a proper oath we affirm its denial, albeit for a reason other than that expressed by the trial judge.
We would ordinarily affirm without prejudice to appellant’s right to file a properly *6verified motion. Anderson v. State, 627 So.2d 1170 (Fla.1993). During the pendency of this appeal, however, an amendment to the Florida Rules of Appellate Procedure resulted in the transfer of jurisdiction to consider such claims from the trial court to this court. See rule 9.140(j)(l), Amendments to the Florida Rules of Appellate Procedure, 685 So.2d 773 (Fla.1996). Accordingly, we affirm the trial court’s ruling but do so without prejudice to the right of appellant to file a petition with this court seeking belated appeal.
AFFIRMED.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.